     Case 2:20-cv-00350-TLN-KJN Document 10 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD A. YOUNG,                                   No. 2: 20-cv-0350 KJN P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    JARED LOZANO,
15                       Respondent.
16

17          On May 4, 2020, the undersigned granted petitioner’s second request for extension of time

18   to submit the filing fee. The undersigned granted petitioner until May 17, 2020 to submit the

19   filing fee. That date has now passed, and petitioner has not responded to the court’s order, has

20   not filed an in forma pauperis affidavit, and has not paid the appropriate filing fee.

21          Accordingly, IT IS HEREBY ORDERED that:

22          1. The Clerk of the Court is directed to appoint a district judge to this action;

23          2. Petitioner’s motion for appointment of counsel (ECF No. 3) is denied as unnecessary;

24                 and

25          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

28   being served with these findings and recommendations, petitioner may file written objections
                                                        1
     Case 2:20-cv-00350-TLN-KJN Document 10 Filed 05/27/20 Page 2 of 2

 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Petitioner is advised that failure to file objections within the

 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 4   F.2d 1153 (9th Cir. 1991).

 5   Dated: May 27, 2020

 6

 7

 8

 9

10
     Yo350.fifp
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
